DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a battery tray for supporting batteries at a lower portion of a vehicle frame. The battery tray comprises a first tubular member comprising a hollow beam having a lower wall section attached at an upper surface of a floor plate and extending along a peripheral section of the floor plate. The first tubular member comprises a metal sheet with edge portions welded together to form a weld seam along a length of the hollow beam. The battery tray also comprises a second tubular member comprising a hollow beam having a lower wall section fixedly attached at an upper wall section of the first tubular beam with a weld in a stacked tubular arrangement separate from the vehicle frame. The second tubular member comprises a metal sheet with edge portions welded together to form a weld seam along a length of the hollow beam. The second tubular member extends along the peripheral section to form a perimeter wall with the first tubular member at least partially around a battery containment area that is disposed above the upper surface of the floor plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696.  The examiner can normally be reached on Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAU V PHAN/Primary Examiner, Art Unit 3618